





CITATION:
R. v. Tremblay, 2011
          ONCA 277



DATE: 20110407



DOCKET: C50223



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and Sharpe JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Jean Guy Tremblay



Appellant



P.
Andras

Schreck
,
          for the appellant



Deborah
Krick
, for the respondent



Heard:
April 6, 2011



On appeal from the conviction
          entered on October 19, 2007 by Justice Andromache Karakatsanis of the
          Superior Court of Justice, sitting without a jury.



APPEAL BOOK ENDORSEMENT



[1]

The appellant appeals his conviction for criminal
    harassment.  He contends that the trial
    judge applied the wrong legal test for the
accuseds
mental state and that the evidence does not support a finding of the required
mens

rea
.  We do not accept the appellants contention.

[2]

At para. 56 of her reasons, the trial judge stated the
    correct legal test for the
mens

rea
component of the offence.  And, reading her reasons as a whole we are
    satisfied that she applied the correct test.  Moreover, the evidence fully supports her finding that the appellants
    conduct was reckless.  The appellant
    spent nine hours at the used car lot owned by the complainant and her husband,
    even though he never intended to buy a car or try to get a job.  He was obsessed with the complainant and was
    aware there was a risk his conduct harassed the complainant, yet he went ahead
    anyway.

[3]

Accordingly, the appeal is dismissed.


